Citation Nr: 0736435	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability, 
to include disability of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a disability 
of the left great toe.  Additionally, the RO, in December 
2003, denied service connection for residuals of an injury to 
the left foot. 

The veteran appealed the Board's August 2005 decision that 
denied the veteran's claim of service connection for a left 
foot disability, to include disability of the left great toe, 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for an Order Vacating 
the Board Decision and Incorporating the Terms of This Remand 
(Joint Motion).  In a February 2007 Order, the Court granted 
the Joint Motion, which vacated the portion of the Board's 
August 2005 decision that denied the above service connection 
claim, and remanded the matter to the Board for action 
consistent with the motion.  The remaining portion of the 
Board's decision was left intact.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In May 2005, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The February 2007 Joint Motion noted that the Board failed to 
ensure VA complied with the duty to assist, as required by 
38 U.S.C.A. § 5103A, by not affording the veteran a VA 
examination with a medical nexus opinion.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Joint Motion, as the 
Board found in 2005, noted that the veteran has a current 
left foot disability.  See November 2003 VA X-rays of the 
left foot (revealing mild degenerative changes in his first 
metatarsophalangeal joint, a calcaneal spur, as well as 
calcification along the Achilles tendon).  There is also 
evidence establishing that an event or injury occurred in 
service.  See November 1980 service medical record (noting 
the veteran had a sea urchin spine removed form his left 
foot); see also veteran's May 2005 videoconference hearing 
testimony (stating that he had injured both of his feet when 
he jumped off a building in service, although he only 
received treatment for the right foot).  As noted in the 
Joint Motion, the Board also finds that an April 2005 opinion 
of M.A.C., MSN, RN, provides an indication that the veteran's 
left foot disability may be associated with the veteran's 
service.  However, the Board finds the opinion of M.A.C. 
lacks the specificity needed to support a decision on the 
merits as reasons and bases were not provided to support this 
conclusion.  Based on the foregoing, the Board finds there is 
not sufficient competent medical evidence of record to make a 
decision on the claim and a VA examination and opinion should 
be obtained prior to further appellate consideration of this 
claim.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event he is awarded service connection.  As such, the 
Board finds that corrective notice should be sent to the 
veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a left foot disability, to 
include disability of the left great toe, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
38 C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Include an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.  

2.  Schedule the veteran for a VA 
examination, with the appropriate 
specialist, to determine the nature and 
etiology of a left foot disability, to 
include disability of the left great toe.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should review the record, 
including service medical records, which 
show that the veteran had a sea urchin 
spine removed from the ball of his left 
foot in November 1980 and received 
treatment in June 1980 after falling from 
a building.  Specifically, the examiner 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater) that any current left foot 
disability is etiologically related to 
service. 
  
All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a left foot disability, to 
include disability of the left great toe.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



